                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


R. ALEXANDER ACOSTA, SECRETARY
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,

                               Plaintiff,            Civil No.: 1:18-cv-549 (LMB/IDD)
v.

AT HOME PERSONAL CARE SERVICES,
LLC, and ROBIN WRIGHT, Individually,

                              Defendants.



     MOTION TO SANCTION DEFENDANTS FOR FAILING TO COMPLY WITH THE
                     COURT’S JANUARY 11, 2019 ORDER

        Pursuant to the Court’s January 11, 2019 Compel Order and Federal Rule of Civil

Procedure (“Rule”) 37, Plaintiff R. Alexander Acosta, Secretary of Labor, United States

Department of Labor moves this Court to sanction At Home Personal Care LLC and Robin

Wright (“Defendants”) for their failure and refusal to abide by the Order of this Court to produce

certain documents requested in discovery. See ECF Docket No. 32. As of the date of this Motion,

Defendants continue to supplement discovery responses “on a rolling basis” in contradiction to

this Court’s Order to produce all responsive documents by 5:00 p.m. on January 23, 2019. As

Defendants failed to comply with an order of this Court and the Federal Rules of Civil

Procedure, the Plaintiff has been severely prejudiced by that failure.

        WHEREFORE, the Plaintiff respectfully requests this Court sanction Defendants and (1)

draw an adverse inference that the documents requested would have shown that Defendants’

employees regularly worked over 40 hours each week for which the employees would have been

entitled to overtime compensation; (2) preclude them from using, marking and entering into

                                                 1
evidence any exhibits at trial which challenge Plaintiff’s Wage and Hour transcription and that

employees regularly worked over forty hours each work week; (3) prohibit Defendants, her or

her agents from presenting certain defenses and/or claims as the same relates to withheld

information; (4) prohibit Defendants from challenging Plaintiff’s back wage computations as the

same relates to withheld information or untimely produced records; (5) strike out Defendants’

pleadings or a part thereof; (6) grant Plaintiff all costs expended, including attorney’s fees in

order to enforce Plaintiff’s right to adequate discovery in this cause; and (7) for such other and

further relief as the Court deems mete and proper. In additional support for this Motion, the

Plaintiff refers this Court to his accompanying Memorandum.

                                                       Respectfully Submitted,

Post Office Address                                    Kate S. O’Scannlain
                                                       Solicitor of Labor
U.S. Department of Labor
201 12th Street South, Suite 401                       Oscar L. Hampton III
Arlington, VA 22202                                    Regional Solicitor
Phone: 202.693.9393
Fax: 202.693.9392                                      Samantha N. Thomas
                                                       Associate Regional Solicitor

                                                       Leah Williams
                                                       Wage and Hour Counsel

                                                       /s/Ryma Lewis
                                                       Ryma Lewis
                                                       Attorney
                                                       Office of the Regional Solicitor
                                                       201 12th Street South
                                                       Arlington, VA 22202-5450
                                                       VA Bar No.: 83322
                                                       P: (202)693-9369
                                                       F: (202)693-9392
                                                       E: Lewis.Ryma@dol.gov

                                                       U.S. DEPARTMENT OF LABOR
                                                       Attorneys for Plaintiff
Date: January 25, 2018

                                                  2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 25, 2019, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to:

SETH JAMES B. OBED, VSB #82482
Obed Law Group, PLC
111 Oronoco Street
Alexandria, VA 22314
[T] (703) 638-8913; [F](703)894-4940
sobed@obedlaw.com
Attorney for Defendants


                                                   /s/ Ryma Lewis
                                                   Ryma Lewis
                                                   Attorney
                                                   Office of the Regional Solicitor
                                                   201 12th Street South
                                                   Arlington, VA 22202-5450
                                                   VA Bar No.: 83322
                                                   P: (202)693-9369
                                                   F: (202)693-9392
                                                   E: Lewis.Ryma@dol.gov




                                               3
